Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Applicant’s Specification [0060] recites Figure 1D which does not appear to be included in Applicant’s Drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a transmit-receive subsystem” and “a data acquisition subsystem” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2 thru 16 and 18 thru 20 are also rejected by virtue of their dependence on claims 1 and 17, respectively.
Additionally, claims 5 and 10 recite “a radar sensing system” which has already been introduced in claim 1. This limitation should be preceded by “the” or “said” to properly refer to the corresponding antecedent basis in their respective independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Hynes et al (EP 1811275 A1), hereinafter Hynes.
Regarding claim 17, Hynes discloses a method for estimating one or more wheel parameters of a vehicle using a radar sensing system (a load measurement system [0007]), the method comprising:
Transmitting one or more RF signals, from the radar sensing system in the direction of the vehicle's chassis and the ground & Receiving respectively reflected signals from the vehicle's chassis and the ground below the vehicle (the distance to the road surface and chassis can be measured using infra-red, radar, laser ultrasound or any distance measurement technology [0021])
Collecting and digitizing the received signals for measuring the axle-to-ground clearance and the axle-to-chassis clearance (the collected data is compiled and transmitted to a central processor [0019] & combining the data from measurement systems together and using a calibration curve and/ or a model for a particular vehicle/ tire [0024]). Hynes does not explicitly disclose the digitization of the received signals; however, it is inherent in Hynes’ system that the signals be digitized in order to implement further processing schemes disclosed in Hynes.
Analyzing the axle-to-ground clearance and the axle-to-chassis clearance to estimate one or more wheel parameters of at least one of the vehicle's wheels (by adding a measurement system to the vehicle that measures all the relevant parameters (which are the applied load, pressure inside tire, mechanical properties of tire and ambient temperature [0015]), the vehicle weight can be known [0016])
Regarding claim 19, Hynes discloses the method of claim 17, wherein the one or more wheel parameters of the at least one of the vehicle's wheels are: tire pressure; weight applied on the wheels ([0015], cited and incorporated in the rejection of claim 17).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hynes, in view of Trotta (US 10,399,393 B1), hereinafter Trotta.
Regarding claim 1, Hynes discloses a radar sensing system (a load measurement system [0007]) for estimating one or more of a vehicle's wheel parameters, the radar sensing system comprising:
An antenna subsystem (an RF device [0023]) configured and enabled to:
Transmit one or more RF signals from at least one RF antenna of said one or more RF antennas towards one or more selected directions or points & Obtain reflected or affected plurality of RF signals from said one or more selected directions or points (an RF device which is irradiated with RF power to elicit a desired response or indeed a device of the type that absorbs power at a frequency that is proportional to temperature or pressure [0023])
A transmit-receive subsystem configured and enabled to:
Generate the one or more RF signals (an RF device which is irradiated with RF power to elicit a response [0023])
Receive reflected RF signals from the one or more antennas and convert them into a form suitable for acquisition (the collected data is compiled and transmitted to a central processor [0019]).
A data acquisition subsystem (distance measurement component 215) configured and enabled to:
Measure the axle-to-ground clearance and the axle-to-chassis clearance (Distance measurement component 215 is configured to measure the distance from the axle "up" to the chassis, in addition to the measurement from the axle "down" to the road surface, for an averaging of the actual distance from the axle to the road over bouncy road conditions when travelling over an uneven road surface [0018])
One or more processors (an on-board processor [0027]) configured and enabled to:
Receive the measured axle-to-ground clearance and the axle-to-chassis clearance of the vehicle (The collected data is compiled and transmitted to a central processor [0019])
Estimate the one or more of said vehicle's wheel parameters (by adding a measurement system to the vehicle that measures all the relevant parameters (which are the applied load, pressure inside tire, mechanical properties of tire and ambient temperature [0015]), the vehicle weight can be known [0016])

In the same field of endeavor, Trotta teaches a millimeter-wave radar (with antennas 504, 530 as shown in Fig. 5) sensor circuit including a RF circuit configured to be coupled to a first antenna (col. 14, lines 13-15))
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hynes to include the teachings of Trotta because antenna coupling is a well-known method in the art in order to tune and integrate antennas.
Regarding claim 2, Hynes, as modified by Trotta, discloses the radar sensing system of claim 1, wherein the vehicle's wheel parameters are one or more of: tire pressure; weight applied on the wheel (Hynes [0015], cited in incorporated in the rejection of claim 1).
Regarding claim 3, Hynes, as modified by Trotta, discloses the radar sensing system of claim 1, wherein the radar sensing system is further configured to measure the axle-to-ground clearance and the axle-to-chassis clearance of the vehicle over time (Hynes [0018], cited in incorporated in the rejection of claim 1).
Regarding claim 4, Hynes, as modified by Trotta, discloses the radar sensing system of claim 1. Hynes, as modified by Trotta, does not disclose that the radar sensing system is one of an ultrawideband radar or a millimeter-wave radar.
Trotta teaches a millimeter-wave radar 202.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hynes to include the teaching 
Regarding claim 5, Hynes, as modified by Trotta, discloses the radar sensing system of claim 1, wherein the vehicle comprises a plurality of wheels and a radar sensing system is mounted in proximity to at least two wheels of the plurality of wheels (the distance sensor to measure distance to the road surface can be placed on the axle adjacent to each tire (or tires) or even within each tire [0021]).
Regarding claim 6, Hynes, as modified by Trotta, discloses the radar sensing system of claim 1, wherein the system is further configured to estimate the disbalance in the load applied on the plurality of wheels (Hynes [0018], cited in incorporated in the rejection of claim 1).
Regarding claim 7, Hynes, as modified by Trotta, discloses the radar sensing system of claim 1. However, Hynes, as modified by Trotta, does not disclose that the radar is selected from a group consisting of: a pulse radar; stepped frequency radar; or a FMCW radar.
Trotta teaches a millimeter-wave radar 202 which is a pulse radar.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hynes to include the teaching of Trotta because it is a simple substitution of the radar system taught by Hynes for the millimeter-wave radar (i.e. pulse radar) to obtain the predictable result of transmitting and receiving radar signals.
Regarding claim 8, Hynes, as modified by Trotta, discloses the radar sensing system of claim 1. However, Hynes, as modified by Trotta, does not disclose that the radar sensing system is a MIMO (multi-input multi-output) radar.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hynes to include the teaching of Trotta because multi-input multi-output system is a well-known technique in the art to improve radar system performance by making it suitable for detecting multiple targets.
Regarding claim 9, Hynes, as modified by Trotta, discloses the radar sensing system of claim 1, wherein the radar sensing system is mounted on an axle of the wheel or on the chassis of the vehicle (the distance sensor to measure distance to the road surface can be placed on the axle adjacent to each tire (or tires) or even within each tire [0021]).
Regarding claim 10, Hynes, as modified by Trotta, discloses the radar sensing system of claim 5, wherein a radar sensing system is mounted in proximity to each wheel of the plurality of wheels (Hynes [0021], cited and incorporated in the rejection of claim 5).
Regarding claim 11, Hynes, as modified by Trotta, discloses the radar sensing system of claim 1, comprising a communication subsystem for transmitting the measured axle-to-ground clearance and the axle-to-chassis clearance from the radar sensing system to the vehicle's processors (the system of the invention enables a measurement of tire pressure, temperature and distance of the tire axle to the ground and/or axle to the chassis. Each of the measurements are then used to provide a weight measurement indicative of the weight of the load of the vehicle [0029] & Hynes [0019], cited and incorporated in the rejection of claim 1).
Regarding claim 12, Hynes, as modified by Trotta, discloses the radar sensing system of claim 1, wherein the measured axle-to-ground clearance and the axle-to-chassis clearance are processed at the vehicle's processors to yield one or more of the vehicle's wheel parameters (the system of the invention enables a measurement of tire pressure, temperature and distance of the tire axle to the ground and/or axle to the chassis. Each of the measurements are then used to provide a weight measurement indicative of the weight of the load of the vehicle [0029]).
Regarding claim 13, Hynes, as modified by Trotta, discloses the radar sensing system of claim 1. However, Hynes, as modified by Trotta, does not disclose that:
The antenna subsystem comprises a plurality of antennas
Wherein a first subset of antennas of said plurality of antennas is directed down towards the ground with respect to the vehicle
And a second subset of antennas of said plurality of antennas is directed towards the vehicle chassis
Trotta teaches:
One or more antennas are dedicated for the transmitter module and one or more antennas are dedicated for the receiver module of the millimeter-wave radar (col. 6, lines 26-29)
The millimeter-wave radar receives the signal reflected from objects in the field of view of the millimeter-wave radar. The objects in the field of view may include, a portion of the tire, which includes a portion of the inner surface of the tire and a portion of the outer surface of the tire, the road, a portion of the chassis of the vehicle, an object attached to the tire (e.g., a nail), a portion of a fender of the vehicle, etc. (col. 10, lines 33-40)

Regarding claim 14, Hynes, as modified by Trotta, discloses the radar sensing system of claim 1, wherein the antennas are configured to measure the axle-to-ground clearance and the axle-to-chassis clearance of the vehicle (Hynes [0018], cited and incorporated in the rejection of claim 1). However, Hynes, as modified by Trotta, does not disclose that:
The antenna subsystem comprises a plurality of antennas
Wherein a second subset of antennas of said plurality of antennas is directed sideways towards the wheel which is in proximity to the radar sensing system
And wherein based on signals received at the second subset of antennas the one or more processors are configured to estimate wheel rotation speed.
Trotta teaches:
One or more antennas are dedicated for the transmitter module and one or more antennas are dedicated for the receiver module of the millimeter-wave radar (col. 6, lines 26-29)
The millimeter-wave radar receives the signal reflected from objects in the field of view of the millimeter-wave radar. The objects in the field of view may include, a portion of the tire, which includes a portion of the inner surface of the tire and a portion of the outer surface of the tire, the road, a portion of the chassis of the vehicle, an object attached to the tire (e.g., a nail), a portion of a fender of the vehicle, etc. (col. 10, lines 33-40)
Processor 204 may analyze the reflected signal and determine the rotational speed of tire and/ or speed of the vehicle (col. 7, lines 26-30)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hynes to include the teachings of Trotta because doing so would enable the operation of an indirect TPMS system (by detecting differences between the rotational speeds between the wheels of the vehicle), as recognized by Trotta.
Regarding claim 15, Hynes, as modified by Trotta, discloses the radar sensing system of claim 13, wherein the plurality of antennas comprises a third subset of antennas, wherein the third subset of antennas is directed sideways towards the wheel that is in proximity to the radar sensing system (Trotta (col. 10, lines 33-40), cited and incorporated in the rejection of claim 13). However, Hynes, as modified by Trotta, does not disclose that based on signals received at the third subset of antennas, the one or more processors are configured to estimate wheel rotation speed.
Trotta teaches that processor 204 may analyze the reflected signal and determine the rotational speed of tire and/ or speed of the vehicle (col. 7, lines 26-30)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hynes to include the teachings of Trotta because doing so would enable the operation of an indirect TPMS system (by detecting differences between the rotational speeds between the wheels of the vehicle), as recognized by Trotta.
Regarding claim 16, Hynes, as modified by Trotta, discloses the radar sensing system of claim 1, wherein data acquisition subsystem is further configured and enabled to collect and digitize the received reflected signals from the transmit-receive subsystem (the collected data is compiled and transmitted to a central processor [0019] & 
Hynes, as modified by Trotta, does not disclose that the data acquisition subsystem is further configured and enabled to measure delay, Doppler frequency shift and amplitude fluctuation rate of the received signals with respect to the transmitted signals.
Trotta teaches analyzing the phase of the echo signal and comparing the phase to a phase reference to determine value of a tire property (col. 5, lines 15-18). Additionally, Trotta teaches that other quantitative measurements, such as average reflected power, characteristics of frequency domain signature, Doppler signature, or a combination thereof may also be used (col. 5, lines 28-31).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hynes to include the teachings of Trotta because doing so would enable the determination of the value of a property of tire (thickness of tire, depth of tread, air pressure of tire) and/ or whether the property has changed, as recognized by Trotta.
Regarding claim 18, Hynes discloses the method of claim 17, comprising collecting and digitizing the received signals ([0019 & 0024], cited and incorporated in the rejection of claim 17). However, Hynes does not disclose that the method further comprises:
Collecting and digitizing the received signals for measuring the delays and frequency shifts of the received signals with respect to the transmitted one or more signals
Analyzing the delays and frequency shifts of the received signals for evaluating the vehicle's wheel rotation speed.
Trotta teaches:
Analyzing the phase of the echo signal and comparing the phase to a phase reference to determine value of a tire property (col. 5, lines 15-18). Other quantitative measurements, such as average reflected power, characteristics of frequency domain signature, Doppler signature, or a combination thereof may also be used (col. 5, lines 28-31)
Determining the rotational speed based on the Doppler signature of the reflected signal (col. 7, lines 31-33)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hynes to include the teachings of Trotta because doing so would enable calculation that would in turn estimate a time to turn on the millimeter-wave radar, as recognized by Trotta.
Regarding claim 20, Hynes discloses the method of claim 17. However, Hynes does not disclose that the system further comprises transmitting one or more RF signals from the radar sensing system in a direction of the at least one of the vehicle's wheels.
Trotta teaches that the millimeter-wave radar receives the signal reflected from objects in the field of view of the millimeter-wave radar. The objects in the field of view may include, a portion of the tire, which includes a portion of the inner surface of the tire and a portion of the outer surface of the tire, the road, a portion of the chassis of the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hynes to include the teachings of Trotta because doing so would enable the collection of data at different reference points for further processing and deviation determination, as recognized by Trotta.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yegin et al (US 2006/0222120 A1) discloses an automotive tire pressure monitor with diversity antenna system.
Steiner (US 10,875,539 B2) discloses a system for estimating a tire load of a tire.
Cook et al (US 2017/0113745 A1) discloses a ride height adjustment of a vehicle traveling along a roadway.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Hailey R Le/            Examiner, Art Unit 3648          

/ERIN F HEARD/            Supervisory Patent Examiner, Art Unit 3648